Ciparick, J. (dissenting).
Because I believe the information requested by New York State United Teachers (NYSUT) was required to be disclosed by the Freedom of Information Law (FOIL), I respectfully dissent.
When it enacted the Charter Schools Act in 1998, the Legislature specifically subjected charter schools to FOIL (see Education Law § 2854 [1] [e] [“charter school(s) shall be subject to the provisions of articles six (FOIL) and seven (Open Meetings Law) of the public officers law”]). Thus, for FOIL purposes, a charter school is equivalent to any public agency or public school.
FOIL “provides the public with broad access to the records of government” (Matter of Data Tree, LLC v Romaine, 9 NY3d 454, 462 [2007] [internal quotation marks and citation omitted]). An agency must make available for public inspection and copying all records unless the agency can establish that a particular request falls squarely within one of FOIL’S specifically enumerated categories of materials exempted from disclosure (see id.; see also Matter of Scott, Sardano & Pomeranz v Records Access Officer of City of Syracuse, 65 NY2d 294, 296-297 [1985]). Although FOIL generally does not require that an agency subject thereto create records other than those generated in the normal course of agency business (Public Officers Law § 87 [3]), it does require that each agency maintain “a record setting forth the name, public office address, title and salary of every officer or employee of the agency” (Public Officers Law § 87 [3] [b]).
*567To effectuate FOIL’S overriding policy—which is that “the public is vested with an inherent right to know and that official secrecy is anathematic to our form of government” (Matter of Fink v Lefkowitz, 47 NY2d 567, 571 [1979]; see also Public Officers Law § 84)—the enumerated list of records exempt from FOIL disclosure is interpreted narrowly (see Matter of Russo v Nassau County Community Coll., 81 NY2d 690, 697 [1993]). Moreover, the burden for establishing the applicability of an exemption rests on the agency, which must “articulat[e] a particularized and specific justification for denying access” to the requested documents (Matter of Capital Newspapers Div. of Hearst Corp. v Burns, 67 NY2d 562, 566 [1986]; see also Matter of West Harlem Bus. Group v Empire State Dev. Corp., 13 NY3d 882, 885 [2009]).
As relevant here, FOIL exempts from disclosure “records or portions thereof that ... if disclosed would constitute an unwarranted invasion of personal privacy under the provisions of subdivision two of section eighty-nine of this article” (Public Officers Law § 87 [2] [b]). Section 89 states that “[a]n unwarranted invasion of personal privacy includes” the “sale or release of lists of names and addresses if such lists would be used for commercial[*] or fund-raising purposes” (Public Officers Law § 89 [2] [b] [in]).
The majority, relying on Matter of Federation of N.Y. State Rifle & Pistol Clubs v New York City Police Dept. (73 NY2d 92 [1989]), concludes that “NYSUT’s intent in requesting the teacher names [was] to expand its membership and, by extension, obtain membership dues” and, therefore, the release of teacher names requested by NYSUT was justifiably denied as an unwarranted invasion of personal privacy (majority op at 564). I disagree.
In the Federation case, as the majority explains, an organization sought the names and addresses of citizens holding rifle and shotgun permits (see 73 NY2d at 94). The purpose of the request was to send those permit holders information on the organization, including information about the organization’s annual membership rates (see id. at 96). Because the organization did not dispute that the purpose of its mailings was to solicit new members and thereby receive funding, we concluded that *568the FOIL request for permit holders’ names and addresses was properly denied under the fund-raising exemption (see id. at 96-97). Specifically, we observed that “direct-mail membership solicitation [as] proposed [by the Federation] would constitute ‘fund-raising’ if that term is given its natural and most obvious meaning” (id. at 96).
However, we also noted in the Federation case: “It is precisely because no governmental purpose is served by public disclosure of certain personal information about private citizens that the privacy exemption of section 87 (2) (b) fits comfortably within FOIL’S statutory scheme” (id. at 97 [some emphasis added]). Two important points follow from this statement, which distinguish Federation from this case. First, here, the public disclosure of personal information is not about private citizens, but about public employees—employees for whom charter schools are specifically required by FOIL to maintain certain information (see Public Officers Law § 87 [3] [b]; see also Education Law § 2854 [1] [e]).
Second, there is unquestionably a public purpose served by permitting NYSUT to obtain the names of charter school teachers: there is a strong public policy, embodied in the Taylor Law (Civil Service Law art 14), in favor of organization and collective bargaining by public employees (see also NY Const, art I, § 17 [“Employees shall have the right to organize and to bargain collectively through representatives of their own choosing”]). Rather than negating that public policy in the creation of charter schools, the Legislature reinforced it (see Education Law § 2854 [3] [c-1] [i] [“If employees of the charter school are not represented, any charter school chartered pursuant to this article must afford reasonable access to any employee organization during the reasonable proximate period before any representation question is raised” (emphasis added)]; see also Education Law § 2854 [3] [c-2] [subjecting charter schools to the employer neutrality provisions of the Civil Service Law]). For these reasons, Federation is distinguishable from this case and the majority’s reliance on it is misplaced.
Additionally, the charter schools failed to carry their burden to “articulat[e] a particularized and specific justification for denying access” to the requested documents (Matter of Capital Newspapers, 67 NY2d at 566; West Harlem, 13 NY3d at 885; see also Data Tree, 9 NY3d at 462-463). In West Harlem, the records access officer for the Empire State Development Corporation (ESDC) relied on the statutory language of Public Officers *569Law § 87 (2) (c) as the basis for denying the West Harlem Business Group’s (WHBG) request for certain records, and ESDC’s appeals officer “merely parroted the same language” in a letter denying the appeal (13 NY3d at 884). We concluded that this, without more, constituted a failure by ESDC to “fully explain in writing” to WHBG the reasons for further denial as required by FOIL (id. at 885, quoting Public Officers Law § 89 [4] [a]). We ultimately held that ESDC had “failed to meet its burden of proof relative to the exemptions” it sought to invoke to deny disclosure, thereby justifying Supreme Court’s decision to order the documents released (id. at 886). Here, as in West Harlem, the charter schools initially denied NYSUT’s request by invoking the statutory language of Public Officers Law § 89 (2) (b), stating that the disclosure of the information sought “would constitute an unwarranted invasion of personal privacy.” Each of the schools used identical language in denying the initial FOIL request. Moreover, the record reflects that, to the extent the charter schools responded to NYSUT’s appeal of the initial denials, they “merely parroted the same language” in their response. The charter schools first invoked the specific exemption for fund-raising during the course of this CPLR article 78 proceeding, in response to NYSUT’s petition. It is unclear why the majority excuses this failure by the charter schools when we did not excuse the failure of ESDC in West Harlem on virtually identical facts.
In short, the majority’s reliance on Federation is misplaced and, in any event, the charter schools’ failure to articulate a specific reason for the denial of NYSUT’s request constituted a sufficient basis for the courts below to conclude that the requested information was not exempt under the personal privacy/fund-raising exemption. Aside from ignoring that the charter schools failed to meet their burden of justifying their decision to withhold information, the majority has, in effect, created a rule that unions and other organizations that rely on membership dues can never obtain the names of public employees, because such organizations may, at some future time, seek dues-paying members. This is particularly troublesome in a case, such as this, where a union, which should be afforded “reasonable access” to public employee records (Education Law § 2854 [3] [c-1] [i]; Public Officers Law § 89 [7]), is denied such access under the guise of the fund-raising exemption. For these reasons, I respectfully dissent.
*570Judges Graffeo, Read and Smith concur with Judge Pigott; Judge Ciparick dissents in a separate opinion in which Chief Judge Lippman and Judge Jones concur.
Order reversed, etc.

 As the majority notes, the statute has been amended to replace “commercial” with “solicitation”; the older version of the státute is at issue here (see majority op at 564 n 3).